DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The examples below are NON-LIMITING examples only. Applicant must review and amend all claims for clarity, definiteness, and grammatical accuracy
Claim 1 recites “a door which can be 5mounted pivotably to the guide system, with a closed position in which at least one furniture item can be covered at the front side, and a parked position into which the door is moveable, preferably slidably, by means of the guide system in a direction transversely relative to a front of the at least one furniture item - preferably into a lateral receiving shaft” which recites broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a parked position into which the door is moveable”, and the claim also recites “preferably slidably” which is the narrower statement of the range/limitation. Additionally, claim 1 recites the broad recitation “by means of the guide system in a direction transversely relative to a front of the at least one furniture item”. Claim 1 also recites “preferably into a lateral receiving shaft” which is the narrower statement of the range/limitation The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required. 
Claim 1 recites “the guide system 10for the door is provided or mounted at a support structure which is separate from the furniture item to be covered and which has at least one support surface for standing on the floor of a room and/or at least one mounting device for mounting to the wall of a room”. This renders the claim indefinite, as it is unclear what is being claimed by the phrase “at least one support surface for standing on the floor of a room and/or at least one mounting device for mounting to the wall of a room” (i.e. this limitation appears to be claiming multiple configurations including “ONLY at least one support surface for standing on the floor of a room”, “ONLY at least one mounting device for mounting to the wall of a room”, and “BOTH at least one support surface for standing on the floor of a room and at least one mounting device for mounting to the wall of a room”). Appropriate correction is required.
Claim 1 recites “a door which can be 5mounted pivotably to the guide system”. This renders the claim indefinite, as it is unclear what is being claimed by the phrase “which can be 5mounted” (i.e. is the door 5mounted pivotably to the guide system, or is it not?). Appropriate correction is required.
Claim 2 recites the broad recitation “the guide system has a pillar to which the door is fixed by means of hinges and that the pillar is moveable or slidable”, and the claim also recites “preferably by means of rails or a scissor mechanism” which is the narrower statement of the range/limitation. This renders the claim indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim 3 recites the broad recitation “the support structure has a vertically standing plate”, and the claim also recites “preferably substantially rectangular” which is the narrower statement of the range/limitation. This renders the claim indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim 7 recites the broad recitation “the lateral cover plate is arranged parallel to the plate”, and the claim also recites “preferably by way of angle spacers” which is the narrower statement of the range/limitation. This renders the claim indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim 7 recites “wherein the lateral cover plate is arranged - preferably by way of angle spacers - parallel to the plate, wherein a lateral receiving shaft for the door is provided between the cover plate and 5the plate”. This renders the claim indefinite, as “the plate” lacks proper antecedent basis and is unclear (i.e. what is “the plate”?).  Appropriate correction is required.
Claim 9 recites the broad recitation “a door mounted pivotably”, and the claim also recites “preferably releasably to the guide system” which is the narrower statement of the range/limitation. This renders the claim indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim 11 recites “a second door leaf is hingedly connected in the upper region to a slide”. This renders the claim indefinite, since “a folding door having two door leaves” is recited in claim 10, from which claim 11 depends, and it is unclear if the “a second door leaf” is intended to be distinct from the previously recited “two door leaves”). Additionally, the term “the upper region” is vague and unclear (i.e. “the upper region” of what?). Appropriate correction is required.
Claim 12 recites the broad recitation “A furniture arrangement comprising at least one furniture item”, and the claim also recites “and preferably at least two mutually juxtaposed furniture items” which is the narrower statement of the range/limitation. This renders the claim indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim 14 recites the broad recitation “wherein the door or doors of the door arrangement or arrangements lie in one plane in a closed position covers or cover the furniture items”, and the claim also recites “preferably substantially completely covers or cover the furniture items” which is the narrower statement of the range/limitation. This renders the claim indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim 14 recites “wherein the door or doors of the door arrangement or arrangements lie in one plane in a closed position and - preferably substantially completely - covers or cover the furniture items”. This limitation is awkwardly worded and renders the claim indefinite due to the multiple alternative phrasing of the claim. Appropriate correction is required.
Claim 15 recites the broad recitation “wherein the door or doors of the door arrangement or arrangements in a closed position also covers or cover the support structure, at the front side”, and the claim also recites “- preferably substantially completely - also covers or cover the support structure, in particular a receiving shaft of the support structure together with 10the lateral cover plate, at the front side” which is the narrower statement of the range/limitation. This renders the claim indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim 17 recites the broad recitation “wherein at least one furniture item is an electrical appliance”, and the claim also recites “preferably a white goods appliance - like for example a cooker, a refrigerator or a dishwasher” which is the narrower statement of the range/limitation. This renders the claim indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Examiner additionally note that the claim is further rendered indefinite by the term “a white goods appliance” which is vague and unclear. Appropriate correction is required.
Claim 20 recites the broad recitation “at least two furniture items stand in mutually juxtaposed relationship in a row to form a line”, and the claim also recites “and preferably more furniture items stand in mutually juxtaposed relationship in a row to form a line, preferably a kitchenette” which is the narrower statement of the range/limitation. This renders the claim indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 21 recites the broad recitation “wherein laterally mutually juxtaposed furniture items are of substantially cuboidal outside dimensions”, and the claim also recites “preferably of the same height and the same depth” which is the narrower statement of the range/limitation. This renders the claim indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim 22 recites the broad recitation “wherein the width of the mutually juxtaposed furniture items is selected from a predetermined width module”, and the claim also recites “preferably of 30 cm, 45 cm, 60 cm and/or 90 cm width” which is the narrower statement of the range/limitation. This renders the claim indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim 23 recites the broad recitation “A method of mounting a furniture arrangement”, and the claim also recites “in particular according to claim 12” which is the narrower statement of the range/limitation. This renders the claim indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim 24 recites the broad recitation “two support structures are placed in correctly positioned relationship at a spacing from each other on the floor and/or fixed to the wall”, and the claim also recites “which are preferably of substantially mirror- image symmetrical configuration” which is the narrower statement of the range/limitation. This renders the claim indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim 25 recites the broad recitation “The method of mounting a furniture arrangement”, and the claim also recites “in particular according to claim 12” which is the narrower statement of the range/limitation. This renders the claim indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim 25 recites “correctly positioned placement and/or fixing of at least one and referably all furniture items”. This renders the claim indefinite, as the term “correctly positioned placement” is vague and unclear (i.e. what is “correct” placement? What is being claimed by the phrase “at least one and referably all furniture items”?). Appropriate correction is required.
Claims 4-6, 8, 10, 13, 16, 18-19, and 26-27 are rejected as depending from a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102a1 as being anticipated by WO2016/081963
Regarding claim 1, as best understood, WO2016/081963 discloses ,a guide system for a door assembly comprising a door (Figure 1, elements 1 and 2) which can be 5mounted pivotably to the guide system, with a closed position (See Figure 1) in which at least one furniture item can be covered at the front side (Examiner notes that, as best understood, a “furniture item” can be placed inside element 3, and “covered” by elements 1 and 2), and a parked position (See Figure 8c) into which the door is moveable, preferably slidably, by means of the guide system in a direction transversely relative to a front of the at least one furniture item - preferably into a lateral receiving shaft (Figure 8c, area of element 28), characterized in that the guide system 10for the door is provided or mounted at a support structure which is separate from the furniture item (Examiner notes that a “furniture item” placed inside element 3 and covered by elements 1 and 2 is “separate” from the support structure of element 3) to be covered and which has at least one support surface for standing on the floor of a room (See Figure 1, Examiner notes that element 3 is capable of “standing on the floor of a room” via at least element 40 and bottom-most supporting structure contacting floor) and/or at least one mounting device for mounting to the wall of a room.  
Regarding claim 2, as best understood, WO2016/081963 discloses wherein the guide system has a pillar (Figures 1-8c, element 8) to which the door is fixed by means of hinges and that the pillar is moveable or slidable - preferably by means of rails or a scissor mechanism - transversely relative to the front of the at least one furniture item and laterally beside same parallel to itself on the support structure (See Figures 1-8c).  
Regarding claim 3, as best understood, WO2016/081963 discloses wherein the support structure has a vertically standing - preferably substantially rectangular – plate (Figure 1, element 27).  
Regarding claim 4, as best understood, WO2016/081963 discloses wherein the at least one support 25surface is provided or mounted at a lower end edge of the plate (See Figure 1).  
Regarding claim 5, as best understood, WO2016/081963 discloses wherein the at least one mounting device (Figure 2c, element 24) is provided or mounted at a rear longitudinal edge of the plate.  
Regarding claim 6, as best understood, WO2016/081963 discloses wherein the support structure has a lateral cover plate (Figure 8c, element 41).  
Regarding claim 7, as best understood, WO2016/081963 discloses wherein the lateral cover plate is arranged - preferably by way of angle spacers - parallel to the plate (Figure 8c, element 27), wherein a lateral receiving shaft (Figure 8c, element 28) for the door is provided between the cover plate and 5the plate (As best understood, this configuration is illustrated in at least Figure 8c).  
Regarding claim 8, as best understood, WO2016/081963 discloses wherein the guide system for the door is arranged in the interior of a lateral receiving shaft (Figures 8a-8c, Examiner notes that at least elements 24 and 13 are arranged in element 28).  
Regarding claim 9, as best understood, WO2016/081963 discloses a door arrangement comprising the guide system according to claim 1 and a door (Figure 1, elements 1 and 2) mounted pivotably and preferably releasably to the guide system.  
Regarding claim 10, as best understood, WO2016/081963 discloses wherein the door is in the form of a folding door having two door leaves (Figure 1, elements 1 and 2) wherein the two door leaves are 15pivotably connected together by way of folding door hinges and a first door leaf is connected to the guide system (See Figures 1 -8c).  
Regarding claim 11, as best understood, WO2016/081963 discloses wherein a second door leaf is hingedly connected in the upper region to a slide displaceable in a rail which 20can be connected to the support structure.  


Claims 1-16, 18, and 20-27 are rejected under 35 U.S.C. 102a1 as being anticipated by Punzel et al. (US 2006/0255699) (hereinafter Punzel)
Regarding claim 1, as best understood, Punzel discloses ,a guide system for a door assembly comprising a door (Figure 3, elements 74a and 74b) which can be 5mounted pivotably to the guide system, with a closed position in which at least one furniture item can be covered at the front side, and a parked position into which the door is moveable, preferably slidably, by means of the guide system in a direction transversely relative to a front of the at least one furniture item (Figure 4, considered at least element 290) - preferably into a lateral receiving shaft (See Figure 8), characterized in that the guide system 10for the door is provided or mounted at a support structure (Figures 1-20, considered at least elements 64, 68, 70, 92, 108), which is separate from the furniture item to be covered and which has at least one support surface for standing on the floor of a room and/or at least one mounting device for mounting to the wall of a room.  
Regarding claim 2, as best understood, Punzel discloses a pillar to which the door is fixed by means of hinges and that the pillar (Figures 6-7, element 88) is moveable or slidable - preferably by means of rails or a scissor mechanism - transversely relative to the front of the at least one furniture item and laterally beside same parallel to itself on the support structure.  
Regarding claim 3, as best understood, Punzel discloses wherein the support structure has a vertically standing - preferably substantially rectangular – plate (Figure 3, element 70).
Regarding claim 4, as best understood, Punzel discloses wherein the at least one support 25surface (Figure 1, element 64) is provided or mounted at a lower end edge of the plate.  
Regarding claim 5, as best understood, Punzel discloses wherein the at least one mounting device is provided or mounted at a rear longitudinal edge of the plate (See Figures 1-7).  
Regarding claim 6, as best understood, Punzel discloses wherein the support structure has a lateral cover plate (Figure 3, considered element 68).  
Regarding claim 7, as best understood, Punzel discloses wherein the lateral cover plate is arranged - preferably by way of angle spacers - parallel to the plate (Figure 3, element 70), wherein a lateral receiving shaft for the door is provided between the cover plate and 5the plate (See Figure 8, considered area in which doors are located as shown).  
Regarding claim 8, as best understood, Punzel discloses wherein the guide system for the door is arranged in the interior of a lateral receiving shaft (Figures 6-7, at least element 92 is located “in the interior of a lateral receiving shaft”).  
Regarding claim 9, as best understood, Punzel discloses a door arrangement comprising the guide system according to claim 1 and a door (Figure 3, elements 74a and 74b) mounted pivotably and preferably releasably to the guide system.  
Regarding claim 10, as best understood, Punzel discloses wherein the door is in the form of a folding door having two door leaves (See Figure 3) wherein the two door leaves are 15pivotably connected together by way of folding door hinges and a first door leaf is connected to the guide system.  
Regarding claim 11, as best understood, Punzel discloses wherein a second door leaf is hingedly connected in the upper region to a slide displaceable in a rail (Figures 1-7, elements 88 and 92) which 20can be connected to the support structure.  
Regarding claim 12, as best understood, Punzel discloses a furniture arrangement comprising at least one and preferably at least two mutually juxtaposed furniture items (See Figure 4, considered multiple element 290, also see Figures 43-48 for additional configurations) and at least one door arrangement according to claim 9, that is arranged laterally beside a furniture item.  
Regarding claim 13, as best understood, Punzel discloses wherein the at least one door arrangement comprises a plurality of door arrangements (See Figures 1-7), each of the door arrangements being arranged on a respective one of lateral sides beside the at least one furniture item.  
Regarding claim 14, as best understood, Punzel discloses wherein the door or doors of the door arrangement or arrangements lie in one plane in a closed position and - preferably substantially completely - covers or cover the furniture items (See Figure 1).
Regarding claim 15, as best understood, Punzel discloses wherein the door or doors of the door arrangement or arrangements in a closed position - preferably substantially completely - also covers or cover the support structure, in particular a receiving shaft of the support structure together with 10the lateral cover plate, at the front side (See Figures 1-7).  
Regarding claim 16, as best understood, Punzel discloses wherein at least one furniture item has a furniture carcass with two parallel vertical side walls, between which there are preferably arranged drawers and/or shelves (See at least Figure 4, considered multiple element 290, also see Figures 43-48 for additional configurations).  
Regarding claim 18, as best understood, Punzel discloses wherein at least one furniture item stands on the floor of a room (Examiner notes that the assembly is considered to “stand on the floor of a room”).  
Regarding claim 20, as best understood, Punzel discloses wherein at least two and preferably more furniture items (See at least Figure 4, considered multiple element 290, also see Figures 43-48 for additional configurations) stand in mutually juxtaposed relationship in a row to form a line, preferably a kitchenette.  
Regarding claim 21, as best understood, Punzel discloses wherein laterally mutually juxtaposed furniture items are of substantially cuboidal outside dimensions, preferably of the same height and the same depth (See at least Figure 43).
Regarding claim 22, as best understood, Punzel discloses wherein the width of the mutually juxtaposed furniture items is selected from a predetermined width module (See at least Figure 43, Examiner notes that shelving configurations are infinite, and are therefore considered to be “selected from a predetermined width module”), preferably of 30 cm, 45 cm, 60 cm and/or 90 cm width.  
Regarding claim 23, as best understood, Punzel discloses a method of mounting a furniture arrangement, in particular according to 10claim 12, comprising the following steps: - correctly positioned placement and/or fixing of a support structure on the floor of a room and/or to a wall of a room, wherein the support structure has a guide system for linearly moveable and pivotable mounting of a door (Figure 3, elements 74a and 74b), and 15- subsequent correctly positioned placement and/or fixing of at least one furniture item (Figure 1-7, element 290) directly laterally beside the support structure on the floor of the room and/or on the wall of the room.  
Regarding claim 24, as best understood, Punzel discloses wherein 20- two support structures which are preferably of substantially mirror- image symmetrical configuration are placed in correctly positioned relationship at a spacing from each other on the floor and/or fixed to the wall (See at least Figures 1-7), wherein each support structure is provided with a guide system (Figures 6-7, considered at least elements 88 and 92) for a door, and - then in the room between the two support structures furniture items 25are placed on the floor of the room and/or hung on the wall of the room.  
Regarding claim 25, as best understood, Punzel discloses correctly positioned placement and/or fixing of at least one and referably all furniture items to be covered on the floor of a room and/or a wall of a room, and 15- subsequently correctly positioned placement and/or fixing of at least one support structure on the floor of the room and/or a wall of a room, in each case directly beside a furniture item, wherein each support structure has a guide system (Figures 1-7, considered at least elements 88, 92, 108, 128, see at least paragraphs [0056-0060]) for linearly moveable and pivotable mounting of a door.
Regarding claim 26, as best understood, Punzel discloses wherein the door is connected to the associated guide system (See Figure 1): - before the support structure of the guide system is placed or fixed in the correct position (Examiner notes that the assembly of Punzel can be moved).  
Regarding claim 27, as best understood, Punzel discloses wherein the door is connected to the associated guide system: - after at least one furniture item has been placed or fixed laterally beside the support structure (Examiner notes that shelving can be installed before the door is “connected to the associated guide system”).


Claims 1 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Bonetti et al. (US 5,072,768) (hereinafter Bonetti)
Regarding claim 1, as best understood, Bonetti discloses a guide system (See Figure 5, considered at least elements 9-12 and 32-35) for a door assembly comprising a door (Figures 1-4, elements 1 and 2) which can be 5mounted pivotably to the guide system, with a closed position (Figure 4) in which at least one furniture item can be covered at the front side (See Figures 1-4), and a parked position (Figure 1) into which the door is moveable, preferably slidably, by means of the guide system in a direction transversely relative to a front of the at least one furniture item - preferably into a lateral receiving shaft (Figure 1, considered area in which elements 1 and 2 are stored), characterized in that the guide system 10for the door is provided or mounted at a support structure which is separate from the furniture item to be covered and which has at least one support surface for standing on the floor of a room and/or at least one mounting device for mounting to the wall of a room.  109. A door arrangement comprising the guide system according to claim 1 and a door mounted pivotably and preferably releasably to the guide system.  
Regarding claim 9, as best understood, Bonetti discloses10 door arrangement comprising the guide system according to claim 1 and a door mounted pivotably and preferably releasably to the guide system (See Figures 1-4, elements 1 and 2).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/081963 
Regarding claim 12, as best understood, although the cabinet system of WO2016/081963 does not explicitly illustrate a “furniture arrangement” stored with the cabinet. Examiner takes Official Notice that it is old and well known in the art to store “furniture” in a large cabinet (See the broad definition of “furniture” below). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a “furniture arrangement” including at least one and preferably at least two mutually juxtaposed furniture items within the cabinet system of WO2016/081963, since the cabinet of WO2016/081963 would be a logical and obvious location for the storage of  at least “the movable, generally functional, articles that equip a room, house, etc”. The configuration above providing at least one door arrangement according to claim 9, that is arranged laterally beside a furniture item.   

furniture 
n
1. (Furniture) the movable, generally functional, articles that equip a room, house, etc
2. the equipment necessary for a ship, factory, etc
3. (Printing, Lithography & Bookbinding) printing lengths of wood, plastic, or metal, used in assembling formes to create the blank areas and to surround the type
4. (Firearms, Gunnery, Ordnance & Artillery) the wooden parts of a rifle
5. (Arms & Armour (excluding Firearms)) obsolete the full armour, trappings, etc, for a man and horse
6. the attitudes or characteristics that are typical of a person or thing: the furniture of the murderer's mind.
7. part of the furniture informal someone or something that is so long established in an environment as to be accepted as an integral part of it: he has been here so long that he is part of the furniture.
8. See door furniture, street furniture
Source: https://www.thefreedictionary.com/furniture

Regarding claim 13, as best understood, although the cabinet system of WO2016/081963 does not explicitly illustrate wherein the at least one door arrangement comprises a plurality of door arrangements, each of the door arrangements being arranged on a respective one of lateral sides beside the at least one furniture item, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cabinet system of WO2016/081963 such that it included a folding door assembly located on each of the right and left sides of the cabinet, as this would provide a large storage area which would be found desirable to various consumers, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 14, as best understood, WO2016/081963 discloses wherein the door or doors of the door arrangement or arrangements lie in one plane in a closed position and - preferably substantially completely - covers or cover the furniture items (See Figure 1).  
Regarding claim 15, as best understood, WO2016/081963 discloses wherein the door or doors of the door arrangement or arrangements in a closed position - preferably substantially completely - also covers or cover the support structure, in particular a receiving shaft of the support structure together with 10the lateral cover plate, at the front side (See Figure 1, element 28 is covered by element 2).  


Claims 12 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bonetti et al. (US 5,072,768) (hereinafter Bonetti) in view of JPH05113115
Regarding claim 12, as best understood, Bonetti does not explicitly disclose a furniture arrangement comprising at least one and preferably at least two mutually juxtaposed furniture items and at least one door arrangement according to claim 9, that is arranged laterally beside a furniture item.  JPH05113115, however, teaches that it is known in the art to configure a sliding door system that is used for the purpose of storing and concealing a kitchenette, which includes at least two mutually juxtaposed furniture items. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize that sliding door system and recessed area of Bonetti such that it is used for the purpose of storing and concealing a kitchenette, including at least two mutually juxtaposed furniture items, since the sliding door arrangement and recessed area would function as intended for this purpose, and since concealing a kitchenette within the recessed area of Bonetti would be desirable to various consumers and for particular room arrangements where it is desired to cover the kitchenette when not in use. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143
Regarding claim 17, as best understood, Bonetti as modified by JPH05113115 for claim 12 above teaches wherein at least one furniture item is an electrical appliance, preferably a white goods appliance - like for example a cooker, a refrigerator or a dishwasher (See Figures 1-5 of JPH05113115). 
Regarding claim 18, as best understood, Bonetti as modified by JPH05113115 for claim 12 above teaches wherein at least one furniture item stands on the floor of a room (See JPH05113115, Figures 1-9).
Regarding claim 19, as best understood, Bonetti as modified by JPH05113115 for claim 12 above teaches wherein at least one furniture item is hung on the wall of a room (See JPH05113115, Figures 1-9).
Regarding claim 20, as best understood, Bonetti as modified by JPH05113115 for claim 12 above teaches wherein at least two and preferably more furniture items stand in mutually juxtaposed relationship in a row to form a line, preferably a kitchenette (See JPH05113115, Figures 1-9).  
Regarding claim 21, as best understood, Bonetti as modified by JPH05113115 for claim 12 above teaches wherein laterally mutually juxtaposed furniture items are of substantially cuboidal outside dimensions, preferably of the same height and the same depth (See JPH05113115, Figures 1-9, Examiner notes that the “furniture” of JPH05113115 is considered to be very similar to Applicant, and therefore the general dimensions would be approximately the same).  
Regarding claim 22, as best understood, Bonetti as modified by JPH05113115 for claim 12 above teaches wherein the width of the mutually juxtaposed furniture items is selected from a predetermined width module, preferably of 30 cm, 45 cm, 60 cm and/or 90 cm width (Examiner notes that the “furniture” of JPH05113115 is considered to be very similar to Applicant, and therefore the general dimensions would be approximately the same).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634